The defendant, Jack Edwards, was charged in the court of common pleas of Tulsa county, Okla., with the offense of driving an automobile without a driver's license as provided by law, was tried, convicted and sentenced to serve a term of 30 days in the county jail, and has appealed. Petition in error with case-made attached was filed on December 16, 1948. The defendant had 30 days from the date of filing his petition in error to prepare, serve and file in this court his brief. From the time of the filing of the appeal herein no brief has been filed, and no one appeared for the defendant. Under Rule No. 6 and Rule No. 9 of this court this case is summarily submitted on the record. Rule No. 6 provides in part as follows:
"* * * In misdemeanor cases where no brief is filed by plaintiff in error within 30 days after filing his petition in error, and no extension of time to file brief is *Page 250 
granted, the court may summarily submit the cause without notice to the counsel for plaintiff in error for decision, under Rule 9."
Rule No. 9 of this court provides as follows:
"9. When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court, and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears, will affirm the judgment.
We have examined the information filed herein and the same alleges that the defendant did unlawfully, willingly, knowingly and wrongfully drive and operate a motor vehicle, to wit, a 1948 Cadillac sedan, bearing Oklahoma license No. 2-36186, over and upon the public highways of this state at the intersection of 15th and Peoria streets in the city of Tulsa, Okla., without first obtaining a driver's license therefor. It furthers appears in the information and the evidence that the defendant as a prior offender was convicted on the 1st day of December, 1947, of driving without a driver's license in the municipal court of Tulsa county, Okla., and was fined $50 therefor, and on the 25th of July, 1948, he was likewise convicted of driving without a driver's license in the court of common pleas of Tulsa county, Okla., and was sentenced to serve 25 days in the county jail. We find the information to sufficiently charge the offense alleged, and is supported by the evidence. We have likewise examined the instructions of the court and find that no exceptions were taken thereto and that they contain no errors prejudicial to the substantial rights of the defendant. So also we have found no error in the judgment and sentence. Therefore, finding no prejudicial error in the record, the judgment of the court of common pleas of Tulsa county, Okla., herein rendered is accordingly affirmed.
JONES, P.J., and POWELL, J., concur. *Page 251